DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because text in Figures 3A-3C, 4, 5, 6, 11, 16, 18, and 27 are illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu, Chenchu, et al., “Contrast agent-free synthesis and segmentation of ischemic heart disease images using progressive sequential causal GANs’”, Medical Image Analysis 62 (2020) 101668 (Xu).

As per claim 1, Xu teaches a medical imaging method for concurrent and simultaneous synthesis of a medical CA-free- AI-enhanced image and medical diagnostic image analysis comprising:
receiving a magnetic resonance (MR) image acquired by a medical MR scanner in absence of contrast agent enhancement (Xu: abstract, Figs. 2 and 3 (as shown below));
providing the MR image to a computer-implemented machine learning model (Xu: Figs. 2 and 3 (as shown below));
concurrently performing a medical CA-free-AI-enhanced image synthesis task and a medical diagnostic image analysis task with the machine learning model (Xu: abstract and page 3, section 1.5:  “simultaneously synthesize an LGE- equivalent image and segment diagnosis-related tissues”:

    PNG
    media_image1.png
    355
    778
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    727
    1094
    media_image2.png
    Greyscale


; Fig. 2: a: 

    PNG
    media_image3.png
    378
    762
    media_image3.png
    Greyscale
)
; reciprocally communicating between the image synthesis task and the image analysis task for mutually dependent training of both tasks (Xu: page 3, col 2, para 2: Section 1.5: “Importantly, the PSCGAN cre- ate a pipeline to leverage the commonalities between the synthesis task and the segmentation task. This pipeline takes the pixel categories and distributions in the coarse tissues mask as a priori condition to guide the LGE-equivalent image synthesis. It also takes the fine texture in the LGE-equivalent image as a priori condition to guide the diagnosis-related tissue segmentation. PSCGAN use these two reciprocal guidances between the two tasks to gain an unprecedentedly high performance in both tasks while performing stable training”:

    PNG
    media_image4.png
    542
    778
    media_image4.png
    Greyscale

; page 4: “cascading three reciprocal GANs is proposed for both image synthesis and segmentation. It exploits the commonalities of the synthesis task and the segmentation task… stable training”:

    PNG
    media_image5.png
    478
    769
    media_image5.png
    Greyscale

; also see Fig. 3 (shown below in rejecting claim 2)).

As per claim 2, Xu teaches the method of claim 1, wherein the medical diagnostic image analysis is a tissue segmented image and the machine learning model is a plurality of machine learning components, the method further comprising: inputting the MR image into a first machine learning component; obtaining a coarse tissues mask from the first machine learning component; inputting the coarse tissues mask and the MR image into a second machine learning component; obtaining a CA-free-AI-enhanced image from the second machine learning component; inputting the CA-free-AI-enhanced image and the MR image into a third machine learning component; obtaining a diagnosis-related tissue segmented image from the third machine learning component (Xu: See arguments and citations offered in rejecting claim 1 above: primarily page 3, col 2, para 2: Section 1.5 (shown in rejecting claim 1 above); Fig. 3: “The SCLN creatively builds a two-stream pathway (i.e., a spatial perceptual pathway and a temporal perceptual pathway) to separately extract multi-scale and multi- level spatial and temporal dependencies from cine MR images. Then, it also builds a multi-attention weighing unit to compute and select the task-specific dependencies within and between these two dependencies”: 

    PNG
    media_image6.png
    611
    1173
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    234
    469
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    372
    471
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    154
    887
    media_image9.png
    Greyscale
).

As per claim 3, Xu teaches the method of claim 2, wherein the plurality of machine learning components comprises a first generative adversarial network (GAN), a second GAN and a third GAN (Xu: See arguments and citations offered in rejecting claim 3 above).

As per claim 4, Xu teaches the method of claim 3, further comprising a sequential causal learning network (SCLN) connected to a generator network of each of the first, second and third GANs, the SCLN configured as an encoder of the MR image; and the SCLN comprises a two-stream structure of a spatial perceptual pathway and a temporal perceptual pathway to independently extract spatial and temporal dependencies from the MR image (Xu: See arguments and citations offered in rejecting claim 3 above; also see abstract (shown above in rejecting claim 1); also see page 3, col 2, last paragraph: 

    PNG
    media_image10.png
    221
    774
    media_image10.png
    Greyscale



    PNG
    media_image11.png
    659
    1169
    media_image11.png
    Greyscale

“Fig. 4. SCLN creatively builds two-stream pathways (i.e. a spatial perceptual pathway and a temporal perceptual pathway) to separately extract multi-scale and multi-level spatial and temporal dependencies from cine MR images. It also builds the multi-attention weighing unit to respectively compute and select the task-specific dependence within and between these two dependencies”
; also see sub-sections 4, 4.1, 4.1.1, and 4.2 on pages 5 and 6).

As per claim 5, Xu teaches the method of claim 3, wherein a generator network of the second GAN is trained using a synthetic regularization loss term to improve quality of image synthesis, and a discriminator network of the second GAN is trained using a synthetic content loss term; and a discriminator network of the third GAN is trained using a self-supervised segmentation auxiliary loss term causing the discriminator network to extract a tissue-related compensate feature from the CA- free-AI-enhanced image (Xu: See arguments and citations offered in rejecting claim 3 above; also see abstract (shown above in rejecting claim 1); also see page 4, col 1, para 1:

    PNG
    media_image12.png
    316
    781
    media_image12.png
    Greyscale


; page 8, col 1, last two paragraphs: 

    PNG
    media_image13.png
    552
    772
    media_image13.png
    Greyscale

; page 8, col 2, 2nd paragraph: 

    PNG
    media_image14.png
    190
    775
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    495
    1166
    media_image15.png
    Greyscale
 “Fig. 5. By integrating SCLN into the GAN architecture as the encoder of cine MR images in the generator, SCLN-based GAN improves the learning effectiveness of interest distribution from the latent space of cine MR images, thereby effectively improving the generating”


    PNG
    media_image16.png
    597
    1174
    media_image16.png
    Greyscale
 “Fig. 6. All GANs in the three phases leverage the adversarial training and dedicated loss terms to enhance the performance of synthesis and segmentation. Importantly, the conditional synthesis GAN and enhanced segmentation GAN leverage the output of the respective previous GANs to guide the training of the next GAN as part of its input”).

Claims 1 and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao et al., (2020) “Tripartite-GAN: Synthesizing liver contrast-enhanced MRI to improve tumor detection”, Medical Image Analysis 63, article 101667 (Zhao).

As per claim 1, Zhao teaches a medical imaging method for concurrent and simultaneous synthesis of a medical CA-free- AI-enhanced image and medical diagnostic image analysis comprising: 
5receiving a magnetic resonance (MR) image acquired by a medical MR scanner in absence of contrast agent enhancement (Zhao: 

    PNG
    media_image17.png
    697
    1093
    media_image17.png
    Greyscale
); 
providing the MR image to a computer-implemented machine learning model (Zhao: Fig. 2 (shown below): NCEMRI; and Fig. 1:

    PNG
    media_image18.png
    661
    1318
    media_image18.png
    Greyscale

“Fig. 1. Our method of obtaining CEMRI without CA injection has advantages of non-invasive, time-saving, and inexpensive. There are four cases of synthesizing CEMRI from NCEMRI. Subject1 and Subject2 are hemangioma, a benign tumor. Subject3 and Subject4 are hepatocellular carcinoma (HCC), a malignant tumor”); 
concurrently performing a medical CA-free-AI-enhanced image synthesis task and a medical diagnostic image analysis task with the machine learning model (Zhao: page 2: col 1, last paragraph – col 2, first paragraph: “simultaneously achieves CEMRI synthesis and tumor detection”:

    PNG
    media_image19.png
    223
    776
    media_image19.png
    Greyscale

   
    PNG
    media_image20.png
    94
    773
    media_image20.png
    Greyscale
);
10reciprocally communicating between the image synthesis task and the image analysis task for mutually dependent training of both tasks (Zhao: page 2, col 2, first paragraph:

    PNG
    media_image21.png
    286
    775
    media_image21.png
    Greyscale


    PNG
    media_image22.png
    532
    1282
    media_image22.png
    Greyscale

“Fig. 2. The Tripartite-GAN synthesizes CEMRI for tumor detection by the combination of three associated-task networks, the attention-aware generator, the CNN-based discriminator and the R-CNN-based detector. The R-CNN-based detector directly detects tumor from the synthetic CEMRI and improves the accuracy of synthetic CEMRI generation via back-propagation. The CNN-based discriminator urges generator to generate more realistic synthetic CEMRI via the adversarial-strategy”).

As per claim 6, Zhao teaches the method of claim 1, wherein the medical diagnostic image analysis is a tumor detection and the machine learning model is a tripartite generative adversarial network (GAN) comprising a generator network, a discriminator network and a detector network, the method further comprising:
inputting the MR image into the generator network; obtaining a CA-free-AI-enhanced image and an attention map of tumor specific features from the generator network (Zhao: See arguments and citations offered in rejecting claim 1 above; also see:

    PNG
    media_image23.png
    433
    1318
    media_image23.png
    Greyscale
”Fig. 3. The generator aims to synthesis accurate and realistic CEMRI. It uses a hybrid convolution consists of standard convolution layers, dilated convolution layers, and deconvolution layers. The dilated convolution is utilized to enlarge receptive fields. The two standard convolution layers and two deconvolution layers are connected to the front and back of dilated convolution, which reduces the size of feature maps to expand the receptive fields more efficiently. Followed the hybrid convolution, the DAM (MAM and GAM) enhances the detailed feature extraction and aggregates long-range contextual information of the generator, which improves the detailed synthesis of the specificity of the tumor and the spatial continuity of the multi-class liver MRI”
; also see associated text in sections 3.1 and 3.2.1);
inputting the CA-free-AI-enhanced image and the attention map into the detector network; obtaining a tumor location and a tumor classification extracted from the CA-free-AI-enhanced image by the detector network (Zhao: See arguments and citations offered in rejecting claim 1 above; also see:

    PNG
    media_image24.png
    489
    1317
    media_image24.png
    Greyscale

“Fig. 7. The architecture of the tumor detection network, which receives synthetic CEMRI and then accurately localizes the Region of Interest (RoI) of the tumor and classifies the tumor. Attention maps from the generator newly added into the detector in the manner of residual connection improve VGG-16 based convolution operation to extract tumor information better, which improves the performance of tumor detection. Meanwhile, the back-propagation of L cls prompts the generator to focus on the specificity between two types of tumors. Added L cls into Tripartite-GAN achieves a win-win between detector and generator via back-propagation”
; also see associated text in sections 3.4 and 4.28);
training the generator network by both adversarial learning with the discriminator network and back-propagation with the detector network (Zhao: See arguments and citations offered in rejecting claim 1 above: primarily Fig. 2 (show above in rejecting claim 1); also see:

    PNG
    media_image25.png
    461
    1316
    media_image25.png
    Greyscale

“Fig. 6. The CNN architecture of the discriminative network receives the ground truth of CEMRI and the synthetic CEMRI, and then outputs the discriminative results of real or fake. Its adversarial strategy eagerly supervises attention-aware generator to find its own mistakes, which increased the authenticity of the synthetic CEMRI”
; also see associated text in section 3.3).

As per claim 7, Zhao teaches the method of claim 6, wherein the generator network includes a dual attention module that produces the attention map; and the dual attention module includes first and second attention modules in parallel, the first attention module providing feature representation learning of tumor specificity and the second attention module providing global context learning of a multi-class aspect of the MR image (Zhao: See arguments and citations offered in rejecting claim 6 above: primarily Figs. 2 and 3; also see:

    PNG
    media_image26.png
    217
    969
    media_image26.png
    Greyscale
 “Fig. 4. The details of MAM, it enhances the detailed feature extraction by utilizing the interdependencies between channel maps X”
; also see associated text in section 3.2.2;


    PNG
    media_image27.png
    262
    967
    media_image27.png
    Greyscale

“Fig. 5. The details of GAM, it explicitly captures global dependencies of multi-class liver MRI by encoding global contextual information into local features”
; also see associated text in section 3.2.3).

As per claim 8, Zhao teaches the method of claim 7, wherein information from the first attention module and the second attention module is fused to generate the attention map (Zhao: See arguments and citations offered in rejecting claim 7 above: primarily Fig. 3. That is, Fig. 3 show how the MAM and GAM combine in creating the Attention Map).

As per claim 9, Zhao teaches the method of claim 6, wherein the generator network is an attention-aware generator, the discriminator network is a convolutional neural network-based (CNN-based) discriminator, and the detector network is a region-based convolutional neural network-based (R-CNN-based) detector (Zhao: See arguments and citations offered in rejecting claim 6 above: primarily Figs. 3, 6, and 7; also, page 2, col 2, para 1 (shown above in rejecting claim 1): “the R-CNN-based detector”).

As per claim 10, Zhao teaches the method of claim 6, wherein the tripartite-GAN incorporates a tripartite loss function relating to three tasks of synthesis of the CA-free-AI-enhanced image, discrimination of the CA- free-AI-enhanced image and tumor classification of the CA-free-AI-enhanced image (Zhao: See arguments and citations offered in rejecting claim 6 above; also see page 7: section 3.5: 

    PNG
    media_image28.png
    383
    772
    media_image28.png
    Greyscale
;

    PNG
    media_image29.png
    236
    777
    media_image29.png
    Greyscale
).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Xu as applied to claim 1 above, and further in view of Official Notice.

As per claims 11-15, arguments made in rejecting claims 1-5 are analogous to arguments for rejecting claims 11-15. Xu is silent about a medical imaging system comprising: an interface device; a memory configured for storing the MR image and a computer-implemented machine learning model; and a processor.

Examiner provides Official Notice that these limitations were well known prior to filing.

One of ordinary skill in the art, prior to filing, would have recognized the advantage of implementing the invention on standard computer hardware that is ubiquitous. The teachings of the prior art could have been incorporated into Xi in that the invention is implemented on standard computer hardware.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Official Notice.

As per claim 21, arguments made in rejecting claim 1 are analogous to arguments for rejecting claim 21. Xu is silent about a non-transitory computer readable medium embodying a computer program.

Examiner provides Official Notice that these limitations were well known prior to filing.

One of ordinary skill in the art, prior to filing, would have recognized the advantage of cost-effective development, distribution, and maintenance. The teachings of the prior art could have been incorporated into Xi in that the invention is implemented on software stored on a non-transitory computer readable medium.

Claims 11 and 16-20are rejected under 35 U.S.C. 103 as being unpatentable over Zhao as applied to claim 1 above, and further in view of Official Notice.

As per claims 11 and 16-20, arguments made in rejecting claims 1 and 6-10 are analogous to arguments for rejecting claims 11-15. Zhao also teaches a medical imaging system comprising: an interface device; a memory configured for storing the MR image and a computer-implemented machine learning model; and a processor.

Examiner provides Official Notice that these limitations were well known prior to filing.

One of ordinary skill in the art, prior to filing, would have recognized the advantage of implementing the invention on standard computer hardware that is ubiquitous. The teachings of the prior art could have been incorporated into Zhao in that the invention is implemented on standard computer hardware.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao further in view of Official Notice.

As per claim 21, arguments made in rejecting claim 1 are analogous to arguments for rejecting claim 21. Zhao also teaches a non-transitory computer readable medium embodying a computer program.

Examiner provides Official Notice that these limitations were well known prior to filing.

One of ordinary skill in the art, prior to filing, would have recognized the advantage of cost-effective development, distribution, and maintenance. The teachings of the prior art could have been incorporated into Zhao in that the invention is implemented on software stored on a non-transitory computer readable medium.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atiba Fitzpatrick whose telephone number is (571) 270-5255.  The examiner can normally be reached on M-F 10:00am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for Atiba Fitzpatrick is (571) 270-6255.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Atiba Fitzpatrick
/ATIBA O FITZPATRICK/
Primary Examiner, Art Unit 2662